IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                                No. 02-41001
                              Summary Calendar



CONNECTICUT GENERAL LIFE INSURANCE COMPANY; LIFE INSURANCE COMPANY
OF NORTH AMERICA,

           Plaintiffs,

                                   versus

DESIREE ANN SHAW, ET AL,

           Defendants,

DESIREE ANN SHAW,

           Defendant-Appellant



           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 9:98-CV-66

                              February 7, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Desiree Ann Shaw is appealing the district court’s order

denying   her   motion   to    reinstate    an   administratively   closed

interpleader action seeking the proper distribution of insurance

benefits due upon the death of Shaw’s husband, Eddie Royce Shaw,


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
whom the appellant was convicted of murdering.   Shaw asserts that

she possesses evidence that will establish her innocence and

entitle her to receive the insurance benefits.     However, in the

absence of proof that her conviction has been vacated or set aside,

Shaw’s claims of actual innocence are not relevant to the district

court’s decision not to reinstate the administratively closed case.

     Because Shaw has failed to demonstrate that the district court

abused its discretion in denying her motion to reinstate the

administratively closed case, the order is AFFIRMED.1




     1
         See McKnight v. Blanchard, 667 F.2d 477, 479 (5th Cir.
1982).

                                2